     UNITED STATES DISTRICT COURT
     EASTERN DISTRICT OF NEW YORK
                                                                                  ^4.              CLERK'S office!
                                                                                                   riot COURT E.CI.N.Y.
                                                                                                            2013     A

     ANTHONY WINSTON HALL,                                                                     OOKLYN OFFICE
                                            Plaintiff,
                                                                  MEMORANDUM & ORDER
                            -against-
                                                                  19-CV-1684(ENV)(CLP)
     MR,COOPER f/k/a NATIONSTAR MORTGAGE
     LLC,

                                            Defendant.



     VITALIANO,D.J.

             Plaintiff Anthony Winston Hall filed this action on March 25,2019, having paid the

     filing fee.' For the reasons set forth below, plaintiff is granted 30 days fi*om the date this Order

     is entered on the docket to file an amended complaint.

                                                Legal Standard


             Complaints filed by pro se litigants like Hall are held to less stringent standards than

     pleadings drafted by attorneys; the Court is required to read plaintiffs pro se complaint liberally

     and to interpret it as raising the strongest arguments it suggests. Sealed Plaintiffv. Sealed

     Defendant #7,537 F.3d 185, 191-93(2d Cir. 2008). Moreover, at the pleadings stage, the Court

     must assume the truth of"all well-pleaded, nonconclusory factual allegations" in the complaint.

     Kiobel V. Royal Dutch Petroleum Co.,621 F.3d 111, 123(2d Cir. 2010)(citing Ashcroft v. Iqbal,

     556 U.S. 662,678-79,129 S. Ct. 1937, 173 L. Ed. 2d 868(2009)). Nonetheless, the complaint



     'The Court notes that plaintiff recently filed several other essentially identical actions against
     different defendants. See, e.g.. Hall v. Shellpoint Mortg. Servicing LLC,        19-cv-1807(ENV)
     (CLP); Hall v. Select Portfolio, No. 19-cv-1683(ENV)(CLP).

                                                         1




CM
must plead sufficient facts to "state a claim to relief that is plausible on its face." Bell Atl. Corp.

V. Twombly,550 U.S. 544,570,127 S. Ct. 1955,167 L. Ed. 2d 929(2007). Moreover,

regardless of whether a plaintiff has paid the filing fee, a district court has the inherent power to

dismiss a case,sua sponte, if it determines that the action is frivolous or the court lacks

jurisdiction over the matter. Fitzgerald v. First East Seventh Street Tenants Corp.^ 221 F.3d 362,

363-64(2d Cir. 2000); Fed. R. Civ. P. 12(h)(3).

                                              Discussion


        Plaintiffs voluminous complaint is rambling and nonsensical and makes inexplicable

references to, inter alia^ bank loans,"Libel of Review pursuant to the Law of Nations,"

"maritime liens and notice ofintent to levy,"tax liens and foreign relations. Plaintiff states that

this is "an admiralty/maritime cause of action," and that

        said Petitioners/Claimants as Petitioners and for the protection of their person,

        property, estate and trust thereby enters [^/c] their Complaint ofInvoluntary

        Servitude and Peonage due to wanton and malicious acts and threats, duress,

        coercion, fraud by Defendants in violation of the Laws ofthe forum [Ujnited

        States of America and the Law of Nations.

Compl. at 8.^ Plaintiff further states,"Petitioners reserves [^/c] their right to petition this court to

issue Letters Rogatory to foreign and domestic courts for oral examination of parties concerning

treaties, compacts, agreements, contracts and the like involving the Defendents [5/c] et [a]l." Id.

at 9. Unfortunately, made manifest by the varied legal references in this rambling complaint, a



^ The Court refers to the page numbers assigned by the court's Electronic Case Filing("ECF")
system.
little bit ofknowledge is not necessarily a good thing.

       To offer a fresh start, plaintiff is advised that, pursuant to Rule 8 ofthe Federal Rules of

Civil Procedure, a plaintiff must provide a short, plain statement of claim against a defendant so

that the defendant has adequate notice ofthe claims against it. Iqbal, 556 U.S. at 678(Rule 8

"demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation."). A

pleading that merely "tenders naked assertions devoid offrirther factual enhancement" will not

suffice. Id. (citations and alterations omitted). Plaintiff must provide facts sufficient to allow the

defendant to have a fair understanding of what the plaintiff is complaining about and to know

whether there is a legal basis for recovery. See Twombly v. Bell,425 F.3d 99,106(2d Cir. 2005)

(defining "fair notice" as "that which will enable the adverse party to answer and prepare for

trial, allow the application of res judicata, and identify the nature of the case so that it may be

assigned the proper form of trial."(quoting Simmons v. Abruzzo,49 F.3d 83,86(2d Cir. 1995))).

A court may dismiss a complaint that is "so confused, ambiguous, vague or otherwise

unintelligible that its true substance, if any, is well disguised." Salahuddin v. Cuomo,861 F.2d

40,42(2d Cir. 1988).

        Here, plaintiffs claims may reveal themselves to be frivolous, but, in light ofthis Court's

duty to construe pro se complaints liberally and out of an abundance of caution, the Court will

allow plaintiff leave to file an amended complaint in compliance with Rule 8(a) ofthe Federal

Rules of Civil Procedure. Cf. Cruz v. Gomez,202 F.3d 593(2d Cir. 2000).

                                             Conclusion


        Accordingly, rather than dismiss his complaint outright, plaintiff is granted 30 days leave

from the date this Order is entered on the docket to file an amended complaint that must comply
with Rule 8(a)ofthe Federal Rules of Civil Procedure. Should plaintiff elect to file an amended

complaint, the amended complaint must state the basis for federal jurisdiction, set forth the

factual allegations to support his claims against the defendant in a clear and concise manner, and

state the reliefthat he is seeking with respect thereto. Plaintiff must identify defendant, and any

additional defendants, in both the caption and the body ofthe amended complaint, and name as

proper defendants those individuals who have some personal involvement in the actions he

alleges in the amended complaint. Plaintiff must also provide the dates and locations for each

relevant event.


       Hall is further advised that an amended complaint does not simply add to the first

complaint. Once an amended complaint is filed, it completely replaces the original. Therefore,

plaintiff must include in the amended complaint all the necessary information that was contained

in the original complaint(to the extent there was any). The amended complaint must be

captioned as an "Amended Complaint" and bear the same docket number as this order. Hall is

also notified that if he fails to file an amended complaint that complies with this Order within the

time granted, this action will be dismissed as frivolous and the dismissal will be with prejudice.
        Although plaintiff paid the filing fee, the Court certifies, pursuant to 28 U.S.C. §

1915(a)(3), that any appeal from this Order would not be taken in good faith and, therefore, in

forma pauperis status is denied for purpose of an appeal. See Coppedge v. United States, 369
U.S. 438,444-45, 82 S. Ct. 917,8 L. Ed. 2d 21 (1962).

        Tlie Clerk of Court is directed to mail a copy ofthis order to plaintiff.

        So Ordered.
Dated: Brooklyn, New York
       April 23, 2019

                            /S/ USDJ ERIC N. VITALIANO

                               ERIC N. VITALIANO
                               United States District Judge
